    Case 3:19-cv-00658-MWB-PT Document 27 Filed 04/21/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TEZZIE DUNLAP,                                No. 3:19-CV-0658

           Plaintiff,                         (Judge Brann)

     v.

WILLIAM NICKLOW, et al.,

           Defendants.

                                  ORDER

                               APRIL 21, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants’ motion to dismiss the complaint (Doc. 15) is
          GRANTED.

    2.    Plaintiff’s Eighth Amendment claims against Defendants
          William Nicklow, Thomas McGinley, Edward Baumbach,
          and Victor Mirarchi are DISMISSED WITHOUT
          PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B).

    3.    Plaintiff’s motion to compel discovery (Doc. 21) is
          DISMISSED WITHOUT PREJUDICE due to his
          failure to file a supporting brief as required by Pa. M.D.
          LR 7.5.

    4.    Plaintiff’s second and third motions for appointment of
          counsel (Docs. 22 and 24) are DENIED WITHOUT
          PREJUDICE.

    5.    Defendants’ motion to depose Plaintiff (Doc. 25) is
          DENIED WITHOUT PREJUDICE.
Case 3:19-cv-00658-MWB-PT Document 27 Filed 04/21/20 Page 2 of 2




6.    Plaintiff has twenty-one (21) days from the date of this
      Order to provide the Court with the name and information
      necessary to serve John Doe, Shift Commander.

7.    Plaintiff’s failure to provide the name of John Doe Shift
      Commander, or the necessary information to allow the
      United States Marshal to serve the defendant, will result in
      the dismissal of the claim against the John Doe defendant.

8.    Plaintiff has twenty-one (21) days from the date of this
      Order to file an amended complaint.

9.    The amended complaint shall bear the same case number
      presently assigned to this action, shall be labelled as the
      “Amended Complaint,” and shall be direct, concise, and
      shall stand alone without any reference to any document
      filed in this matter. See Fed. R. Civ. P. 8(d).

10.   Should Plaintiff fail to file a timely amended complaint,
      the Clerk of Court shall be directed to dismiss his
      complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and
      close the case.

11.   The Clerk of Court shall forward to Plaintiff two (2) copies
      of this Court’s prisoner civil-rights complaint form which
      Plaintiff shall use in preparing his amended complaint.



                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge




                                   2
